Citation Nr: 0309212	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  97-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the left clavicle, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1956.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1996 and later RO rating decisions that denied 
service connection for defective vision, headaches, a 
disorder manifested by dizzy spells, a left elbow condition, 
a right knee condition, and a low back condition; increased 
the evaluation for the a left knee condition from 10 to 
20 percent; and increased the evaluation for the left 
shoulder condition from zero to 20 percent.  In an August 
2002 decision, the Board denied all of the veteran's claims 
except for the issue of entitlement to an increased 
evaluation for residuals of fracture of the left clavicle.  
The Board undertook additional development on this issue by 
requesting a VA examination to determine the severity of the 
left shoulder condition, pursuant to authority under 
38 C.F.R. § 19.9(a)(2) (2002).  

The veteran underwent a VA examination in February 2003, and 
the report of that examination as well as VA reports of his 
evaluations and treatment in 2002 was sent to the Board.  In 
March 2003, the veteran and his representative were sent 
copies of this evidence and notified of their right to submit 
additional argument and/or evidence.  In March 2003, the 
representative submitted written argument.


FINDING OF FACT

The veteran's left shoulder condition (major extremity) is 
manifested primarily by painful motion that limits motion of 
the left arm to between the side and shoulder level; 
impairment of the humerus or limitation of motion of the left 
arm to 25 degrees from the side of the body is not found.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
residuals of fracture of the left clavicle are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Codes 5201, 5202 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for residuals of fracture of the 
left clavicle, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the left shoulder 
disability.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In an April 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  At the time of its August 2002 
decision, the Board also undertook additional development on 
the issue of entitlement to an increased evaluation for the 
residuals of fracture of the left clavicle.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from May 1954 to May 1956.

Service medical records reveal that the veteran was 
hospitalized at a service department hospital as a transfer 
from a civilian hospital on July 7, 1955.  He had been 
admitted to the civilian hospital after being in an 
automobile accident on July 4, 1955.  During his 
hospitalization from July to August 1955 at the service 
department medical facility, he complained of pain in the 
left shoulder and X-rays revealed a fracture of the clavicle.  
He was started on active and passive motions of the left 
shoulder.  The diagnoses were abrasion of the left shoulder, 
and incomplete fracture of the left clavicle.

A February 1992 RO rating decision granted service connection 
for fracture of the left clavicle.  A zero percent evaluation 
was assigned for this condition, effective from December 
1991.  The zero percent rating remained unchanged until the 
recent RO rating decision that increased it to 20 percent, 
effective from January 1995, and initiated this appeal.

In 1995, the veteran submitted a claim for an increased 
evaluation for the left shoulder condition.  VA medical 
reports show that he was treated and evaluated for various 
conditions from 1995 to 2003.  The more salient medical 
reports related to the claim being considered in this appeal 
are discussed below.

The veteran underwent VA examinations in September 1995.  At 
a neurological examination, no neurological deficits of the 
left upper extremity were found.  At an examination of his 
joints, he complained of pain on overhead reaching.  In 
demonstrating the pain, he pointed to the mid clavicle and 
demonstrated discomfort on abducting his left shoulder.  He 
stated that the pain "comes and goes" mostly in "bad 
weather".  Flexion of the left shoulder was to 90 degrees, 
extension was to 20 degrees, internal rotation was to 65 
degrees, and external rotation of the left shoulder was to 80 
degrees.  There was tenderness to palpation over the left 
acromioclavicular area.  There was crepitus on range of 
motion.  He expressed pain on abducting the left shoulder 
from approximately 85 to 90 degrees.  X-ray examination of 
the left shoulder demonstrated minimal deformities with old 
healed and remodeled fracture at the mid to outer third of 
the left clavicle.  The diagnosis was an old well-healed and 
remodeled fracture of the middle to outer third of the left 
clavicle.

VA medical reports show that the veteran was seen for 
complaints of pain in the left shoulder in 1998.  In February 
1998, flexion of the left shoulder was from zero to 58 
degrees, abduction was from zero to 56 degrees, internal 
rotation was from zero to 85 degrees, and external rotation 
was from zero to 12 degrees.  A report of his treatment in 
March 1998 shows that flexion of the left shoulder was 
limited to 90 degrees, external rotation to 30 degrees with 
pain, and internal rotation to 75 degrees with pain.  In June 
1998, the left shoulder flexion was to 50 degrees, abduction 
was to 47 degrees, internal rotation was to 90 degrees, and 
external rotation was to 42 degrees.

The veteran underwent additional evaluation of the left 
shoulder in 2002 and 2003 pursuant to the development 
undertaken by the Board in 2002 in order to clarify the 
limitation of motion of the veteran's left shoulder and to 
determine the severity of his left shoulder condition.  VA 
reports dated in October 2002 note that the veteran had a CT 
(computed tomography) scan of the neck.  It was noted that 
there was a 2.2 by 1.5 by 1.5 centimeters in size soft tissue 
density or node in the left supraclavicular region of unknown 
significance.  He underwent fine needle aspiration.

A VA report shows that the veteran was interviewed in 
December 2002 by an examiner.  It was noted that the veteran 
had several problems and his examination was deferred for a 
later date.

The veteran underwent a VA examination in February 2003.  The 
examiner reviewed the evidence in the veteran's claim file.  
It was noted that the veteran had undergone bypass surgery 
and that he retired in 1981 due to this condition.  The 
veteran reported that he was left-hand dominant and that he 
could not use his left shoulder.  There was visible muscular 
atrophy of the left arm as compared with the right arm.  
There was no dislocation or subluxation of the 
acromioclavicular joint.  The shoulder contour was otherwise 
normal, although there was significant muscular atrophy in 
the area of the deltoid muscles.  On palpation, the veteran 
would not allow the examiner to touch the area of an 
operation in the supraclavicular area or the clavicle.  He 
complained of pain on touching the clavicle on manipulation.  
On manipulation in the area of the shoulder joint proper, the 
veteran allowed the examiner to do that part of the 
examination and the examiner found no significant pain on 
palpation in the subacrominal area, glenohumeral joint area 
or supraspinatus or infraspinatus and rotator cuff insertion 
area.  The acromioclavicular joint area was nontender.  On 
circumferential measurements of the arms, the left arm 
measured 29.0 centimeters while the right arm measured 32.5 
centimeters at the same level.  

At the above VA examination, movement of the elbow and wrist 
joint was normal. Range of motion of the left shoulder was 
flexion to 80 degrees, abduction to 70 degrees, extension to 
20 degrees, internal rotation to 30 degrees, and external 
rotation to 30 degrees.  The examiner then tried to improve 
the active range of motion of the veteran's shoulder by 
manual range of motion, but the examiner was not able to move 
the arm any further or better than the active range of motion 
on account of severe pain.  The strength of the left arm was 
3/5 indicating significant weakness on account of muscular 
atrophy.  X-rays of the left shoulder reportedly indicated 
that the veteran's problem was muscular and soft tissue in 
the form of adhesive capsulitis.  The diagnosis was severe 
adhesive capsulitis of the left shoulder with muscular 
atrophy limiting the functional ability of the dominant left 
shoulder including weakened movement without incoordination 
or fatigability associated with the left shoulder.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is left-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 40 percent evaluation for 
limitation of motion of the major arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

A 20 percent evaluation is warranted for malunion of the 
humerus of the major upper extremity with moderate deformity.  
A 30 percent rating requires marked deformity.  A 20 percent 
evaluation is warranted for infrequent episodes of 
dislocation of the scapulohumeral joint of the major upper 
extremity with guarding of movement only at the shoulder 
level.  A 30 percent evaluation requires frequent episodes of 
dislocation and guarding of all arm movements.  A 50 percent 
evaluation is warranted for fibrous union of the humerus of 
the major upper extremity.  A 60 percent rating requires 
nonunion of the humerus (a false, flail joint).  An 
80 percent evaluation requires loss of the head of the 
humerus.  38 C.F.R. § 4.71a, Code 5202.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

VA X-rays of the left shoulder and the other evidence do not 
show that the veteran has impairment of the humerus.  Hence, 
a higher rating for the left shoulder condition is not 
warranted under the provisions of diagnostic code 5202.

The evidence indicates that the veteran has significant 
limitation of motion of the left arm.  The evidence also 
shows that he recently underwent removal of a density or node 
from the left shoulder of uncertain etiology and that he has 
various non-service-connected disabilities.  The evidence 
indicates that the veteran has capsulitis of the left 
shoulder with muscular atrophy, but does not delineate the 
specific functional impairment related to residuals of 
fracture of the left clavicle and those related to any other 
non-service-connected disability.  Under the circumstances, 
the Board will consider all of the veteran's limitation of 
motion in the evaluation of the service-connected left 
shoulder disability.  38 C.F.R. § 4.14.

The veteran underwent a VA examination in February 2003 
pursuant to development of the case by the Board in order to 
determine the severity of his service-connected left shoulder 
condition and to clarify the findings related to that 
condition.  The report of that examination indicates the left 
shoulder condition is manifested primarily by painful motion 
that limits motion of the left arm to between the side and 
shoulder level.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the report of the 
veteran's VA examination in February 2003 reveals that he has 
no functional loss due to incoordination or fatigability of 
the left shoulder, but that he does have functional 
limitation of the left shoulder due to pain and atrophy of 
the left upper arm.  Under the circumstances, it appears that 
a 30 percent evaluation for the left shoulder condition under 
diagnostic code 5201 would best represent his disability 
picture.  The evidence does not show that limitation of 
motion of the left arm is limited to 25 degrees from the side 
of his body to support a 40 percent evaluation for the left 
shoulder condition under that diagnostic code with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.

The evidence supports granting a higher rating of 30 percent 
for the residuals of fracture of the left clavicle, and the 
claim is granted to this extent.


ORDER

An increased evaluation of 30 percent for residuals of 
fracture of the left clavicle is granted subject to the 
regulations applicable to the payment of monetary benefits.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

